           Case 1:16-cr-00346-PAC Document 27 Filed 08/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
UNITED STATES OF AMERICA                                              :
                                                                      :      1:16-cr-00346-PAC
        - against -                                                   :
                                                                      :      ORDER
THOMAS SPROLLING,                                                     :

            Defendant.                                                :
-------------------------------------------------------------------------X
HONORABLE PAUL A. CROTTY, United States District Judge:

        Thomas Sprolling (“Defendant,” “Sprolling”) is an inmate at U.S.P. Hazelton who moves

pro se for compassionate release under 18 U.S.C. § 3582(c)(1)(A) during the COVID-19

pandemic. The motion is denied without prejudice as premature.1 See 18 U.S.C. §

3582(c)(1)(A) (stating that a court may reduce a prison term after the defendant has “fully

exhausted all administrative rights to appeal a failure” of the Bureau of Prisons (“BOP”) to bring

such a motion on his behalf, “or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility.”). As the Government submits that the BOP has no record




1
        The Defendant writes that he suffers from chronic asthma, and that if he contracts
COVID-19 it could prove “fatal.” Dkt. 25, at 1. This Order makes no finding regarding
whether “extraordinary and compelling reasons” for a sentence reduction may exist in
Sprolling’s case, nor does it otherwise rule on the merits of a properly submitted compassionate
release motion for the Defendant.

        A complete motion for compassionate release can only be ripe for decision by the Court
after the Defendant has requested release from the warden of his facility. 18 U.S.C. §
3582(c)(1)(A). After that, the Defendant should include in his renewed motion to the Court the
date he made his request to the warden at FCI Fort Dix, an explanation of his health conditions
and the state of infections at his facility, and information on the amount of time left on his
sentence and the rehabilitative efforts he has made if any while incarcerated.
          Case 1:16-cr-00346-PAC Document 27 Filed 08/19/20 Page 2 of 2




that Sprolling made any such request to the warden of his facility, Dkt. 26, at 1, the motion is

denied as premature and without prejudice to its renewal after exhausting his administrative

remedies. The Court reaches no conclusions and makes no legal or factual findings with respect

to the grounds Sprolling offers to justify compassionate release. Sprolling may renew his motion

after submitting a request for compassionate release to his warden.



 Dated: New York, New York                           SO ORDERED
        August 19, 2020

                                                     ________________________
                                                     PAUL A. CROTTY
                                                     United States District Judge




                                                 2
